DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of Feb
1, 2021.  The rejections are stated below.  Claims 1-41 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	 Claims 1-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of applying interest rates to accounts at a financial institution without significantly more. 
3.	Claim 1 is directed to the abstract idea applying interest rates to accounts at a financial institution which is grouped under “organizing human activity… fundamental economic practice” [insurance and mitigating risk ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “…-implemented method for applying alternate interest rates to accounts at a financial institution, the method comprising: (a) providing an interest rate plan for applying interest rates to a demand deposit account at the financial institution comprising (i) a plurality of tiers for the demand deposit account, wherein each of the tiers correspond to account balance ranges, (ii) | non-zero base rates comprising a non-zero base rate for each tier in the plurality of tiers, (i11) one or more rate levels, wherein
(A) each of the rate levels has qualification criteria associated therewith,
(B) the qualification criteria for each of the rate levels comprises at least one account level qualification criteria and at least one account transaction activity qualification criteria,
(C)  for each rate level, each tier in the plurality of tiers has an alternate interest rate, and
(D)  for each rate level, a first tier in the plurality of tiers has a first alternate interest rate that is a higher-than market interest rate; (b) designating the demand deposit account to receive interest based on said interest rate plan; (c) providing an … for implementing the method in communication with a core processor system for the financial institution over a …; (d) associating the … with a rate type from a plurality of rate types that is suitable for communicating the one or more rate levels to the …; (e) providing at least … accessible by the … that includes: (i) the interest rate plan; (ii) a qualification cycle date range associated with the interest rate plan; (iii) | account level qualification criteria for the one or more rate levels for the financial institution; and
(iv) account transaction activity qualification criteria for the one or more rate levels for the financial institution;
(f) accessing, via the …, the qualification cycle date range associated with said interest rate plan;
(g) accessing, via the …, (1) the qualification criteria for the one or more rate levels and (ii) account criteria data for the designated demand deposit account during the qualification cycle date range;
(h) determining whether the account criteria data for the designated demand deposit account qualifies the demand deposit account for the application of the non-zero base rates for an accounting period;
(1) determining, via the …, whether the account criteria data for the designated demand deposit account meets the qualification criteria for one of the one or more rate levels for the qualification cycle date range;
(j) upon determining that the account criteria data for the designated demand deposit account meets the qualification criteria for the one of the one or more rate levels for the qualification cycle date range, instructing the … to apply the alternate interest rates for the determined rate level to the designated demand deposit account for the accounting period wherein the instructing includes converting the  determined rate level into a code for … using the associated rate type, generating an instruction that includes the code, and sending the instruction to the … to adjust the interest paid or accrued by the … for the demand deposit account;
(k) upon determining (i) that the account criteria data for the designated demand deposit account does not meet the qualification criteria for any of the one or more rate levels of the interest rate plan, and (11) that the account criteria data for the designated demand deposit account qualifies for the application of the non-zero base rates, instructing the … to apply the non-zero base rates to the designated demand deposit account for the accounting period”.
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “application program, core processor system, communication network” merely uses a computer as a tool to perform an abstract idea. The use of “providing, designating, associating, accessing, and determining” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
5.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a “application program, core processor system, communication network” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “providing, designating, associating, accessing, and determining” does no more than generally link the abstract idea to a particular field of use and the use of processors and memory does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of surveying users using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
6.	Similar arguments can be extended to other independent claims 23 and 40-41 and hence rejected on similar grounds as claim 1.
7.	Claim 2 recites “wherein the non-zero base rates comprise the same non- zero base rate for each tier in the plurality of tiers” which further defines the abstract idea.
8.	Claim 3 recites “wherein the step of determining in step (1) of claim 46 is a single determination of whether the account criteria data for the designated demand deposit account meets the qualification criteria for one of the one or more rate levels for the qualification cycle date range” which further defines the abstract idea.
9.	Claim 4 recites “wherein the step of determining in step (h) of claim 46 comprises:

(a) determining whether the designated demand deposit account has an account balance during the qualification cycle that meets a predetermined minimum balance requirement during the qualification cycle date range; and

(b) determining whether the designated demand deposit account qualifies for the application of the non-zero base rates in response to the account balance meeting the predetermined minimum balance requirement” which further defines the abstract idea.
10.	Claim 5 recites “wherein the step of determining in step (h) of claim 46 comprises determining whether the designated demand deposit account is a type of account that always pays at least the non-zero base rates” which further defines the abstract idea.
11.	Claim 6 recites “wherein the at least one account level qualification criteria comprises one or more criteria selected from a group consisting of: electronic receipt of account statements; providing an e-mail address; previous logging on to an internet website; meeting a minimum number of debit card transactions; maintaining a minimum account balance; meeting a certain number of direct deposits; performing a number of bill pay transactions; limiting the number of non-electronic transactions to the account; referring a friend to the financial institution; maintaining a qualifying deposit or loan account at the financial institution; and” which further defines the abstract idea.
12.	Claim 7 recites “wherein the at least one account level qualification criteria comprises at least the criterion of meeting a minimum number of debit card transactions” which further defines the abstract idea.
13.	Claim 8 recites “wherein the at least one account level qualification criteria is not solely the criterion of maintaining a minimum account balance” which further defines the abstract idea.
14.	Claim 9 recites “wherein the at least one account transaction activity qualification criteria comprises one or more criteria selected from a group consisting of: a specified minimum number of debit card transactions; a specified minimum number of ATM withdrawals; a specified number of bill pay transactions; a specified number of direct deposits; and a specified number of direct debits” which further defines the abstract idea.
15.	Claim 10 recites “wherein steps (f) thru (k) of the method is executed on the core processor system” are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
16.	Claim 11 recites “wherein steps (f) thru (k) of the method is executed by the application program executing remotely from the core processor system over the communications network” are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
17.	Claim 12 recites “wherein the step of instructing in step (j) of claim 46 is selected from the group consisting of:

(a) sending an instruction having a rate type comprising a first logical state to the core processor system that directs the core processor system to apply the determined alternate interest rates of the interest rate plan to the applicable portion of the account balance of the designated demand deposit account in the tier for the accounting period;
(b) computing an interest transaction amount for the designated demand deposit account by applying the determined alternate interest rates of the interest rate plan to the applicable portion of the account balance of the designated demand deposit account in the tier for the accounting period and sending an instruction having a rate type for communicating the computed interest transaction amount to the core processor system;
(c) sending an instruction having a rate type for instructing the core processor to apply the determined alternate interest rates of the interest rate plan to the applicable portion of the account balance of the designated demand deposit account in the tier for the accounting period;
(d) sending an instruction having a rate type to the core processor system for notifying the core processor system of the determined alternate interest rates of the interest rate plan to apply to the applicable portion of the account balance of the designated demand deposit account in the tier for the accounting period;
(e) computing an adjustment amount based upon the determined alternate interest rates and sending an instruction having a rate type that communicates the computed interest adjustment amount to the core processor system for the core processor system to apply to an interest amount already accrued or paid by the core processor system;
(f) computing a replacement amount based upon the determined alternate interest rates and sending an instruction having a rate type that communicates the computed replacement amount to the core processor system for the core processor system to replace the interest amount already accrued or paid by the core processor system; and
(g) directing the application program not to send a communication or notification to the core processor system regarding the application of the determined alternate interest rates of the interest rate plan to the applicable portion of the account balance of the designated demand deposit account in the tier for the accounting period” are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
18.	Claim 13 recites “wherein the step of instructing in step (k) of claim 46 is selected from the group consisting of:
(a) sending an instruction having a rate type comprising a second logical state to the core processor system that directs the core processor system to apply the non-zero base rates to the designated demand deposit account for the accounting period;

(b) computing an interest transaction amount for the designated demand deposit account by applying the non-zero base rates to the designated demand deposit account for the accounting period and sending an instruction having a rate type for communicating the computed interest transaction amount to the core processor system;
(c) sending an instruction having a rate type for instructing the core processor system to apply the non-zero base rates to the designated demand deposit account for the accounting period;
(d) sending an instruction having a rate type to the core processor system for notifying the core processor system of the non-zero base rates to apply to the designated demand deposit account for the accounting period;
(e) computing an adjustment amount based upon the non-zero base rates and sending an instruction having a rate type that communicates the computed interest adjustment amount to the core processor system for the core processor system to apply to an interest amount already accrued or paid by the core processor system;
(f) computing a replacement amount based upon the non-zero base rates and sending an instruction having a rate type that communicates the computed replacement amount to the core processor for the core processor system to replace the interest amount already accrued or paid by the core processor system; and
(g) directing the program not to send a communication or notification to the core processor system regarding application of the non-zero base rates to the designated demand deposit account for the accounting period” are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
19.	Claim 14 recites “wherein the step of instructing in step (j) further comprises accruing an interest amount” are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
20.	Claim 15 recites “wherein the step of instructing in step (j) further comprises paying an interest amount” are further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
21.	Claim 16 recites “wherein the accounting period is an earnings cycle date period, and the earnings cycle date period is synchronous with respect to the qualification cycle date range” which further defines the abstract idea.
22.	Claim 17 recites “wherein the accounting period is an earnings cycle date period, and the earnings cycle date period is asynchronous with respect to the qualification cycle date range” which further defines the abstract idea.
 23.	Claim 18 recites “wherein: (a) the plurality of tiers comprise a first tier and a second tier, the first tier corresponding to a first account balance range and the second tier corresponding to a second account balance range,
(b) the non-zero base rates comprise a non-zero first base rate for the first tier and a non-zero second base rate for the second tier,

(c) the first tier has a first alternate interest rate, and the second tier has a second alternate interest rate, wherein the first alternate interest rate is a higher-than-market interest rate, and
(d) non-zero base rates comprise the non-zero first base rate and the non-zero second base rate” which further defines the abstract idea.
24.	Claim 19 recites “wherein: 
(a) the plurality of tiers comprise a first tier and a second tier, the first tier corresponding to a first account balance range and the second tier corresponding to a second account balance range,
(b) the non-zero base rates comprise a non-zero first base rate Bi for the first tier and a non-zero second base rate Bo for the second tier,

(c) the one or more rate levels comprise a first rate level, wherein

(i) the first rate level has a first qualification criteria associated therewith, the first qualification criteria comprising at least one account level qualification criteria and at least one account transaction activity qualification criteria, and

(ii) the second rate level has a second qualification criteria associated therewith, the second qualification criteria comprising at least one account level qualification criteria and at least one account transaction activity qualification criteria,
(d) the first rate level includes a first alternate interest rate A1i for the first tier, which is a first higher-than-market interest rate, and a second alternate interest Ai2 rate for the second (e) the second rate level includes a first alternate interest rate Az for the first tier, which is a second higher-than-market interest rate, and a second alternate interest A22 rate for the second tier;
(f) upon the determining that the account criteria data for the designated demand deposit account meets the first qualification criteria but not the second qualification criteria, directing application of the first alternate interest rate A11 and the second alternate interest rate A12 to the designated demand deposit account for the accounting period;
(g) upon the determining that the account criteria data for the designated demand deposit account meets the first qualification criteria and the second qualification criteria, directing application of the first alternate interest rate A21 and the second alternate interest rate A22 to the designated demand deposit account for the accounting period;
(h) upon the determining (i) that the account criteria data for the designated demand deposit account does not meet the first qualification criteria or the second qualification criteria of the interest rate plan, and (11) that the account criteria data for the designated demand deposit account qualifies for the application of the non-zero first base rate Bi and the non-zero second base rate Bo, directing application of the non-zero first base rate Bi and the non-zero second base rate Bo to the designated demand deposit account for the accounting period” which further defines the abstract idea.
25.	Claim 20 recites “wherein:
(a) the plurality of tiers comprise a first tier and a second tier, the first tier corresponding to a first account balance range and the second tier corresponding to a second account balance range,
(b) non-zero base rates comprise a non-zero first base rate Bi for the first tier and a non-zero second base rate B2 for the second tier,
(c) the one or more rate levels comprise a first rate level, wherein the first rate level has a first qualification criteria associated therewith, the first qualification criteria comprising at least one account level qualification criteria and at least one account transaction activity qualification criteria,
(d) the first rate level includes a first alternate interest rate Ai for the first tier, which is a first higher-than-market interest rate, and a second alternate interest rate Az for the second (e) upon the determining that the account criteria data for the designated demand deposit account meets the first qualification criteria, directing application of the first alternate interest rate Ai and the second alternate interest rate Az to the designated demand deposit account for the accounting period; and
(f) upon the determining (1) that the account criteria data for the designated demand deposit account does not meet the first qualification criteria of the interest rate plan, and (ii) that the account criteria data for the designated demand deposit account qualifies for the application of the non-zero first base rate Bi and the non-zero second base rate Ba, directing application of the non-zero first base rate Bi and the non-zero second base rate Bz to the designated demand deposit account for the accounting period” which further defines the abstract idea.
26.	Claim 21 recites “wherein:
(a) the rate levels comprise two or more rate levels each comprising a first rate level and a second rate level, wherein the first rate level has a first qualification criteria, (ii) the second rate level has a second qualification criteria, and (iii) the second qualification criteria is the first qualification criteria plus additional account transaction activity qualification criteria,
(b)  for each tier (1) the first rate level has a first level alternate interest rate, (11) the second rate level has a second level alternate interest rate, wherein the second level alternate interest rate is the first level alternate interest rate increased by an additional interest rate amount, and (iii) the additional interest rate amount is based upon the additional account transaction activity qualification criteria” which further defines the abstract idea.
27.	Claim 22 recites “wherein:
(a) the one or more rate levels comprise an alternate interest rate for each tier in the plurality of tiers, wherein (i) the alternate interest rates for the one or more rate levels for each tier have qualification criteria associated therewith, (11) said qualification criteria for the alternate interest rates for a first tier of a first rate level of the plurality of tiers comprises at least one account level qualification criterion and at least one account transaction activity qualification criterion, and (iii) the alternate interest rate for the first rate level for the first tier includes a first alternate interest rate with a higher-than-market interest rate (b) upon the determining that the account criteria data for the designated demand deposit account meets the qualification criteria for the one of the alternate interest rates of the interest rate plan for any tier, directing application of the determined alternate interest rate type of the interest rate plan to an applicable portion of the account balance of the designated demand deposit account in the tier for the accounting period;

(c) upon the determining (i) that the account criteria data for the designated demand deposit account does not meet the qualification criteria for the alternate interest rates of the interest rate plan in any tier, and (11) that the account criteria data for the designated demand deposit account qualifies for the application of the non-zero base rates, directing application of the non-zero base rates to the designated demand deposit account for the accounting period” which further defines the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692